Rose, J.
This is an action by Van E. Peterson, receiver, plaintiff, to enforce the constitutional liability of stockholders of the insolvent Citizens State Bank of Stratton. The district court rendered judgment against a number of stockholders, among whom were Frank P. Strayer who was held primarily liable and Will C. Dahnke who was held secondarily liable. There was an appeal to the supreme court in which Dahnke was designated an “appellee.” A review of the judgment from which the appeal was taken resulted in an affirmance. The former opinion contains a statement of the case. Peterson v. Strayer, ante, p. 587. Upon motion for a rehearing a reargument was granted on the question involving the secondary liability of Dahnke. Later this question was reargued.
A reexamination of the record discloses that the right of Dahnke to a review of the judgment against him for a secondary liability depends on a cross-appeal which he did' not perfect within the time required by the rules of the-supreme court. It follows that the cross-appeal, may be disregarded. Ellingwood v. Schellberg, ante, p. 207. That part of the syllabus and opinion in Peterson v. Strayer, ante, p. 587, relating to the secondary liability of Will C. Dahnke is therefore withdrawn, the reargued question left open for future determination, and the judgment of the district court
Reaffirmed.